This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MELODY L. GOSLOW,

 3                  Petitioner-Appellee,

 4 v.                                                                            No. 35,088

 5 CHARLES PEREA,
 6
 7         Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Deborah D. Walker, District Judge

10 Melody L. Goslow
11 Albuquerque, NM

12 Pro Se Appellee

13 Simon Kubiak
14 Stephen Lane
15 Albuquerque, NM

16 for Respondent-Appellant


17                                 MEMORANDUM OPINION

18 VIGIL, Chief Judge.
 1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 2 proposed summary disposition. No memorandum opposing summary affirmance has

 3 been filed and the time for doing so has expired. AFFIRMED.

 4   {2}   IT IS SO ORDERED.


 5                                            _______________________________
 6                                            MICHAEL E. VIGIL, Chief Judge


 7 WE CONCUR:



 8 ___________________________________
 9 JAMES J. WECHSLER, Judge

10

11 ___________________________________
12 M. MONICA ZAMORA, Judge




                                          2